SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Sadhana Equity Investment, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Paul Garcia U.S.A. Capital Management Group, Inc. 18101 Von Karman Avenue, Suite 330 Irvine, California92612 (949) 646-8370 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 7, 2008 (Date of Event which Requires Filing of this Schedule) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of § 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following:¨ -1- SCHEDULE 13D CUSIP No.–
